Citation Nr: 9916846
Decision Date: 04/09/99	Archive Date: 06/24/99

DOCKET NO. 94-48 501               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1965 to August
1969. He died in May 1994. The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1994 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois,
which denied the appellant's claim of entitlement to service
connection for the cause of the veteran's death. The appellant
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in February 1997
it was remanded to the RO for further development, which has been
accomplished. The case is now before the Board for appellate
consideration.

FINDINGS OF FACT

1. The veteran died in May 1994 due to carcinoma esophagus.

2. Esophageal cancer is not listed as a disease which may be
presumptively service connected under the provisions of 38 C.F.R.
3.309(e).

3. The appellant has not presented competent evidence that the
veteran was exposed to Agent Orange while in service, or competent
medical evidence of a causal relationship between the veteran's
alleged Agent Orange exposure during service and the cause of the
veteran's death.

2 - 

CONCLUSION OF LAW

The claim for entitlement to service connection for the cause of
the veteran's death is not well grounded. 38 U.S.C.A. 5107(a) (West
1991); 38 C.F.R. 3.309(e), 3.312 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a veteran's
spouse, children, or parents for death resulting from a service-
connected or compensable disability. 38 U.S.C.A. 1310 (West 1991);
38 C.F.R. 3.312 (1998). In order for service connection for the
cause of the veteran's death to be granted, it must be shown that
a service-connected disorder caused the death, or substantially or
materially contributed to it. A service-connected disorder is one
which was incurred in or aggravated by active service, or in the
case of certain chronic diseases, one which was demonstrated to a
compensable degree within one year of the veteran's separation from
active duty. 38 U.S.C.A.  1101, 1110, 1112, 1113, 1310 (West 1991
& Supp. 1996); 38 C.F.R. 3.307, 3.309 (1998).

The first step in this analysis is to determine whether the
appellant has presented a well-grounded claim. In this regard, the
appellant bears the burden of submitting sufficient evidence to
justify a belief by a fair and impartial individual that the claim
is well grounded. 38 U.S.C.A. 5107(a); Robinette v. Brown, 8 Vet.
App. 69, 73 (1995). Simply stated, a well-grounded claim must be
plausible or capable of substantiation. Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). Where the determinative issue involves medical
etiology or a medical diagnosis, competent medical evidence that a
claim is "plausible" or "possible" is required for the claim to be
well grounded. See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997);
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit, supra. This
burden may not be met

- 3 -

merely by presenting lay testimony, because lay persons are not
competent to offer medical opinions. See Epps, supra; Grottveit,
supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Service
connection generally requires: (1) medical evidence of a current
disability; (2) medical or, in certain circumstances, lay evidence
of inservice incurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between the claimed inservice
disease or injury and the present disease or injury. See Epps,
supra; Caluza, supra; see also Heuer and Grottveit, both supra.
Savage v. Gober, 10 Vet. App. 488, 497 (1997). A well-grounded
claim for service connection for the cause of the veteran's death,
therefore, is one which justifies a belief by a fair and impartial
individual that it is plausible that the veteran's death resulted
from a disability incurred in or aggravated by service.

In the absence of evidence of a well-grounded claim, there is no
duty to assist the claimant in developing the facts pertinent to
the claim, and the claim must fail. See Epps, supra.

The appellant has claimed that the veteran was exposed to Agent
Orange while serving on active duty in Vietnam, and that his
terminal esophageal cancer was a direct result of this exposure.
Under the provisions of 38 C.F.R. 3.309(e)(1998), if a veteran was
exposed to an herbicide agent during active military, naval, or air
service, the diseases set forth in 38 C.F.R. 3.309(e) shall be
service connected if the requirements of 38 C.F.R. 3.307(a)(6) are
met even though there is no record of such disease during service,
provided that the rebuttable presumption provisions of 3.307(d) are
also satisfied. These diseases include chloracne, Hodgkin's
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and
subacute peripheral neuropathy, porphyria cutanea tarda, prostate
cancer, respiratory cancers (including cancer of the lung,
bronchus, larynx, or trachea), and soft-tissue sarcoma. Further,
according to 38 C.F.R. 3.307(a)(6)(iii), a veteran who, during
active military, naval, or air service, served in the Republic of
Vietnam during the Vietnam era and has a disease listed at 3.309(e)
shall be presumed to have been

- 4 - 

exposed during such service to an herbicide agent, unless there is
affirmative evidence to establish that the veteran was not exposed
to any such agent during that service. The last date on which such
a veteran shall be presumed to have been exposed to an herbicide
agent shall be the last date on which he or she served in the
Republic of Vietnam during the Vietnam era. Id.

The Board initially observes that in its February 1997 REMAND, the
Board noted that the veteran was "presumed to have been exposed to
Agent Orange" due solely to his presence in the Republic of Vietnam
during the Vietnam era. Subsequent to the issuance of this REMAND,
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1998
(hereinafter, the "Court") issued a precedential decision which
clarified that this presumption of inservice herbicide exposure
applies only in cases where a veteran both served in the Republic
of Vietnam during the designated time period and subsequently
developed one of the diseases listed in 38 C.F.R. 3.309(e), as
described above. McCartt v. West, 12 Vet. App. 164, 168 (1999). A
review of the diseases which may be presumptively service connected
under 38 C.F.R. 3.309(e) reveals that esophageal cancer is not
included among the listed disorders. Therefore, the appellant is
unable to take advantage of the presumptive provisions of this
regulation, and must provide evidence that the veteran: (1) was
exposed to Agent Orange in service; and (2) that the veteran's
esophageal cancer was related to such exposure.

In support of her claim, the appellant submitted a statement dated
in August 1994 from Darrell R. Johnson, M.D., the veteran's
treating physician at the Vanderbilt University Medical Center's
Division of Medical Oncology. Dr. Johnson discussed the history of
the veteran's esophageal cancer from the time of initial diagnosis
in September 1993 until May 1994. Following this discussion, Dr.
Johnson made the following observation:

5 - 

The circumstances of [the veteran's] upper esophageal cancer are
unusual. First of all, he was very young (only 46 years old) when
first diagnosed with esophageal cancer. Second, he had no known
risk factors for esophageal cancer such as tobacco or alcohol
usage. Third, he had no family history to suggest any
predisposition to developing malignancy. Because patients who
develop esophageal cancer are usually older men who have obvious
predisposing risk factors, it is quite concerning that [the
veteran] developed esophageal cancer after exposure to Agent
Orange, a known carcinogen which is being linked to more and more
malignancies.

In February 1997, the Board issued a REMAND noting that while Dr.
Johnson had expressed "concern" over the fact that the veteran
developed esophageal cancer after exposure to Agent Orange, despite
his lack of risk factors, it was unclear whether he was further
maintaining that he believed that exposure to Agent Orange had
caused the veteran's esophageal cancer. Therefore, the veteran's
claim was remanded to the RO for further development. Specifically,
the RO was instructed to contact Dr. Johnson in an attempt to
clarify whether he believed that there was an etiological
relationship between the veteran's esophageal cancer and his
reported exposure to Agent Orange while in service. The Board
further stated that if this physician believed that such a
connection did exist, he should be asked to provide the scientific
and medical evidence on which he based his opinion.

The RO then contacted Dr. Johnson and, in response, received a
letter dated in November 1998. In this response, Dr. Johnson noted
that at the time of his previous statement, there were new findings
regarding Agent Orange and VA was in the process of adding new
cancers to the list of cancers associated with Agent Orange

6 - 

exposure. He then noted that the government and VA had agreed that
respiratory tract cancers appeared to be relate to Agent Orange
exposure, "but apparently there has been no finding at this time
that upper digestive tract cancers are related to exposure." Dr.
Johnson then concluded that "any decision regarding paying benefits
to patients with agent orange exposure that develop GI tract tumors
would be at the government's and Veterans Affairs discretion and I
certainly have no information to date that would likely alter any
decisions at this point."

In light of this clarification, the Board finds that Dr. Johnson
did not link the veteran's esophageal cancer to his alleged Agent
Orange exposure. On the contrary, he acknowledged that "there has
been no finding at this time that upper digestive tract cancers are
related to [Agent Orange] exposure," and noted that he had no
information that would alter VA's decision not to include such
cancers among those which may be presumptively linked to such
exposure.

Thus, the only evidence contained in the claims file which would
tend to establish that the veteran was exposed to Agent Orange in
service, and further, that his terminal esophageal cancer was
related to such exposure, is the appellant's own contentions, as
set forth in various correspondence received by VA. The Board does
not doubt the sincerity of the appellant's belief in this claimed
causal connection. However, as the appellant has not been shown to
be a medical expert, she is not qualified to express an
authoritative and probative opinion regarding any medical causation
of the cancer which led to the veteran's death. As it is the
province of trained health care professionals to enter conclusions
which require medical expertise, such as opinions as to diagnosis
and causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), the
appellant's lay opinions cannot be accepted as competent evidence
to the extent that they purport to establish such medical
causation. See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).
See also Heuer v. Brown, 7 Vet.App. 379, 384 (1995), citing
Grottveit, in which the Court held that an appellant does not meet
his or her burden of presenting evidence of a

- 7 - 

well-grounded claim where the determinative issue involves medical
causation and the appellant presents only lay testimony by persons
not competent to offer medical opinions.

Accordingly, because the appellant has failed to produce any
competent medical evidence of any connection between the cause of
the veteran's death and his alleged Agent Orange exposure, her
claim for service connection for the cause of the veteran's death
must be denied as not well grounded. As the duty to assist is not
triggered here by the submission of a well-grounded claim, the
Board finds that VA has no obligation to further develop the
appellant's claim. See Epps, supra; Grivois v. Brown, 5 Vet. App.
136,140 (1994).

In reaching this determination, the Board recognizes that this
issue is being disposed of in a manner that differs from that
employed by the RO. The RO denied the appellant's claim on the
merits, while the Board has concluded that the claim is not well
grounded. The Board has therefore considered whether the appellant
has been given adequate notice to respond, and if not, whether she
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 3 84, 3
94 (1993). Since the Court has held that "when an RO does not
specifically address the question whether a claim is well grounded
but rather, as here, proceeds to adjudication on the merits, there
is no prejudice to the veteran solely from the omission of the
well-grounded-claim analysis," the Board finds no prejudice to the
appellant in this case. Meyer v. Brown, 9 Vet. App. 425, 432
(1996).

In addition, in reaching this determination the Board notes that it
has not been made aware of any outstanding evidence which could
serve to well ground her claim for service connection for the cause
of the veteran's death. Accordingly, there is no further duty on
the part of VA to inform the appellant of the evidence necessary to
complete her application for this benefit. 38 U.S.C.A. 5103 (West
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

8 -

The Board views the above discussion as sufficient to inform the
appellant of the elements necessary to present a well-grounded
claim for service connection for the cause of the veteran's death,
and the reasons why the current claim must fail. See Graves v.
Brown, 9 Vet.App. 172, 173 (1996); Robinette v. Brown, 8 Vet.App.
69, 77-78(1995).

ORDER

Evidence of a well-grounded claim having not been submitted, the
appellant's claim for service connection for the cause of the
veteran's death is denied.

CONSTANCE B. TOBIAS 
Member, Board of Veterans' Appeals 
